PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           




    :
Angell, et al.				                 :
	
Application No.  16/992,419
:	DECISION ON PETITION
Filed:   August 13, 2020
:
Attorney Docket No.   10275.0161-00000

This is a decision on the “Petition to Request Withdrawal of Abandonment Based on Evidence of Timely Response to Action Filed” filed on June 9, 2022.

The petition is granted.

This application was held abandoned on January 19, 2022, after it was believed that a proper response was not received to the non-final Office action mailed October 15, 2021, which set a shortened statutory period for reply of three months from its mailing date.  A Notice of Abandonment was mailed on April 25, 2022.

Petitioner maintains that a response to the non-final Office action was filed electronically on April 13, 2022, with a request for an extension of time under 37 CFR 1.136(a) within the third month. As evidence of the same, petitioner provides a copy of the response and a copy of the Electronic Filing Acknowledgement Receipt whereby the USPTO acknowledged receiving the response on April 13, 2022, along with a request for an extension of time under 37 CFR 1.136(a) within the third month.  

Petitioner’s argument has been considered and is persuasive.  A review of the application file history did not reveal the April 13, 2022, filing.1  It is also noted that petitioner’s electronic Acknowledgement Receipt indicates that petitioner filed a reply to the non-final Office action mailed on October 15, 2021, in the subject application on April 13, 2022. The Electronic Acknowledgement Receipt is akin to an Office date-stamped postcard, which serves as prima facie evidence of receipt of the document in question by the USPTO.  Based on the aforementioned, the holding of abandonment was improperly imposed as a proper response to the non-final Office action was received prior to the expiration of the period set for reply.  

The application file is being forwarded to Technology Center GAU 1626 for further processing which will include withdrawal of the abandonment status of the application and consideration of the amendment filed first filed on April 13, 2022, a copy of which was is filed on June 9, 2022.


Further inquires regarding this decision may be directed to the undersigned at (571) 272-3222. Questions regarding the further processing of this application must be directed to the Technology Center at (571) 272-1600.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 The fee for the extension of time under 37 CFR 1.136(a) within the third month was received on April 13, 2022.